EXHIBIT 10.1

 

RESOLUTION OF THE SHAREHOLDERS

of

BOATIM INC.

 

The following is a true copy of the resolution duly adopted by the Majority of
the Shareholders of this Corporation at a special meeting, notice to this
meeting having been waived, held on this 29th day of April, 2019;

 

WHEREAS there has been presented to and considered by this meeting Motions to

 



 

- Accept the resignation of one director and to

 

- Appoint a new director



 

NOW THEREFORE BE IT RESOLVED that the majority of shareholders having considered
these matters, and having opened the floor to all those who voice a preference
in the issues and pursuant to NRS 78.315, 78.320, 78.375, 78.390 have
unanimously decided and RESOLVED that:

  



 

1. that

 

 

Mr. Yves Toelderer´s resignation from his duties as director and CEO of the
Company be accepted effective as of today and

 

 

 

 

2. that

 

 

Mr. Wolfgang Tippner be appointed Director & Chief Executive Officer, effective
as of today.

 

 

 

 

 

The above qualified person has been nominated and has accepted his position as
director and officer of the Company.



 

Said Motions are hereby passed and the corporate books and records are to be
updated accordingly. Each Member of the Board of Directors and the Secretary are
authorized to execute any documents necessary in order to implement the above
Motions and to file this Resolution in the corporate records.

 

This 29th day of April, 2019

 



 /s/ Kelvin Seah Jiefan

 



 

New Million Global Holdings Ltd.

Majority Shareholder